Title: To George Washington from Elias Dayton, 17 February 1781
From: Dayton, Elias
To: Washington, George


                        
                            Sir
                            Chatham Febr. 17th 1781
                        
                        I had the honour to receive your Excellencys letter of the 7th instant four days since. I am sorry to
                            acquaint your excellency that my health is not yet as well established as I could wish, being at present exceedingly
                            troubled with a  swelling in my thigh which has confined me closely for a fortnight past, it however bears a favourable
                            appearance & I expect to be able to join the troops in a few days. This your excellency may rely upon my doing as
                            soon as I am able to sit on horseback. It has been intimated to me that General Washington disapproved of the measures
                            adopted & pursued with the Jersey mutineers, and my not hearing any thing from the General in answer to my letter
                            on that subject increased my suspicion that my conduct had not been approved. As nothing can give me greater pain than
                            your excellencys displeasure I could wish to be informed what part of my conduct was conceived to be reprehensible, that I
                            might clear it up as I am convinced I could, to the satisfaction of every one. I never wished for lenient steps with the
                            insurgents but would gladly have been concerned in cutting a number of their throats if the officers, Commissioners and
                            Militia whom I consulted had agreed in the propriety of such a measure. I am your Excellency most Obedient &
                            Humble Servant
                        
                            Elias Dayton
                        
                        
                            A vessel from General Arnold has arrived at New york in a short passage & brought accounts of his
                                being in a hobble, as they term it themselves one french ship of the line, and two frigates are anchored opposite him
                                in such a manner as to prevent his geting off without assistance from New york.
                            The enclosed is a letter from an Old correspondent in New york.
                        

                     Enclosure
                                                
                            
                                Dear Jack;
                                
                                    c.17 February 1781
                                
                            
                            I am apt to thinck you are Dead or at Least thinck your Self So as I Have not Heard from you this Long
                                time I Send you By the Barer Some newspapers to Rouse you out of your Lethergy and awaken your Corraspondance as to
                                news Jack we have Backloads of it Some Good Some Bad and Some Kept Secret as posabel what we have from the Suthern
                                army you will Se By This Days paper — which I Send you and three others with different Dates the Pakket is arrived But Her
                                new is Kept a Seceret from the publick all that I Can Lern is that the Genl Has accompts of ten Sail of the Line and
                                twelve thousand french troops that they exspect Has Imbarcked and Saled for Some part of this Contenent and it was
                                Exspected in England that they was arrived Hear Before the packet Could Reach this place, Everyone talks of the Dutch
                                proclaming war in the Spring and many of the prinspal peopel Hear Exspect this place to Be attak Early next Campain
                                How matters Stand On your Side I Cannot tell as I Do not Hear any thing from you—Jack I must Give you the Disscription
                                of One of Capt. wards Guards turned out in the preasone of a Gentelmen of my Acquaintance who furnished me with the
                                following Return One Corparal with one Eye & Six  five privates Do Six Eyes &
                                twentyfive teeth four negroes Seven—Eyes thirty teeth three Whores tw and one half the whole
                                Guard as above Stated as to my Old friend B. L—y and G. L. they Had a narrow Escape this Last Snow the perticulars I
                                will Give you at a Conveniant oppertunity Still your
                            
                                Littel D.
                            
                        
                        
                    